                                                                                                Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF FLORIDA
                                     PANAMA CITY DIVISION

UNITED STATES OF AMERICA

-vs-                                                  Case # 5:18cr38-001

MARLON CARABANTES-LOPEZ
                                                      USM # 26181-017.

                                                      Defendant’s Attorney:
                                                      Timothy Halstrom (AFPD)
                                                      227 N. Bronough Street, Suite 4200
                                                      Tallahassee, Florida 32301
___________________________________

                                 JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to count 1 of the indictment on December 14, 2018. Accordingly,
IT IS ORDERED that the defendant is adjudged guilty of such count which involves the following
offense:


            TITLE/SECTION                NATURE OF             DATE OFFENSE              COUNT
               NUMBER                     OFFENSE               CONCLUDED



 8 U.S.C. § 1326(a) and (b)(1)       Unlawful Reentry by        August 13, 2018             1
                                     a Previously
                                     Deported Alien

The defendant is sentenced as provided in the following pages of this judgment. The sentence
is imposed pursuant to the Sentencing Reform Act of 1984.

It is ordered that the defendant shall notify the United States attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs and
special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant must notify the court and United States attorney of material changes in economic
circumstances.

                                       Date of Imposition of Sentence:
                                       December 14, 2018



                                       s/Robert L. Hinkle
                                       United States District Judge
                                       December 14, 2018

Case No. 5:18cr38-001
                                                                              Page 2 of 4




                                   IMPRISONMENT

     The defendant is hereby committed to the custody of the United States
Bureau of Prisons to be imprisoned for a term of 6 months.

         No term of supervised release is imposed.

         The court recommends to the Bureau of Prisons:

      The defendant should receive appropriate credit for time in custody
prior to the date of sentencing based on these facts:

         1. The defendant was arrested on a state charge of domestic battery on July
            28, 2018. He was held in state custody until August 31, 2018, but he
            received pretrial diversion and so was not sentenced. The time in state
            custody apparently was not credited on any sentence.

         2. The defendant was held on an Immigration and Customs Enforcement
            detainer or in ICE custody until October 17, 2018.

         3. The United States Marshals Service took custody of the defendant on
            October 17, 2018 on a writ of habeas corpus ad prosequendum for
            purposes of this federal unlawful-reentry case.

         4. He has remained in USMS custody since October 17, 2018.

         The defendant is remanded to the custody of the United States Marshal.




Case No. 5:18cr38-001
                                                                                  Page 3 of 4




                                      RETURN

I have executed this judgment as follows:
____________________________________________________________________________

____________________________________________________________________________


Defendant delivered on ____________________ to _________________________________

at _____________________________________________, with a certified copy of this

judgment.

                                 __________________________________
                                 UNITED STATES MARSHAL


                                 By:__________________________________
                                       Deputy United States Marshal




Case No. 5:18cr38-001
                                                                                           Page 4 of 4




                            CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

             ASSESSMENT                 JVTA*                  FINE            RESTITUTION
                                     ASSESSMENT
                  $100.00                -0-                    -0-                  -0-

                                SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties
is due as follows: immediately.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment,
payment of criminal monetary penalties is due during the period of imprisonment. All criminal
monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal
monetary penalties imposed.




Case No. 5:18cr38-001
